MEMORANDUM **
Mario Jose Espinoza appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
*658Espinoza contends that his trial attorney was ineffective because she failed to conduct a reasonable investigation. We conclude that Espinoza has failed to prove prejudice resulting from the allegedly unreasonable investigation. See Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent that Espinoza is raising an “actual innocence” claim in his reply brief, a claim not raised before the district court or in his opening brief, we construe that argument as a motion to expand the certificate of appealability and we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.